Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on September 10, 2010 Registration No. 333 - UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GEOVIC MINING CORP. (Exact name of issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-5919886 (I.R.S. Employer Identification No.) 1200 17th Street, Suite 980 Denver, Colorado 80202 (Address of Principal Executive Offices) GEOVIC MINING CORP. 2 (Full title of the plan) Alan W. Peryam Senior Vice President and General Counsel Geovic Mining Corp. 1200 17th Street, Suite 980 Denver, Colorado 80202 (303) 476-6455 (Name, address, including zip code, and telephone number, including area code, of agent for service) With a copy to: Michelle H. Shepston Davis Graham & Stubbs LLP 1550 Seventeenth Street, Suite 500 Denver, Colorado 80202 (303) 892-9400 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer
